Citation Nr: 0100995	
Decision Date: 01/16/01    Archive Date: 01/24/01

DOCKET NO.  98-13 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
service-connected low back injury, with anterior wedging of 
L1 vertebra, currently rated as 10 percent disabling.

2.  Entitlement to a total disability rating on the basis of 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The appellant served on active duty from October 1983 to July 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  That rating 
decision granted an increased disability rating of 10 
percent, effective January 1, 1997, for the appellant's 
service-connected low back injury, characterized by anterior 
wedging of L1 vertebra with chronic low back pain.   It also 
denied the appellant's claim for a total disability rating on 
the basis of individual unemployability due to service-
connected disabilities.  The appellant subsequently filed a 
timely notice of disagreement and substantive appeal 
regarding both of these issues.

During the course of this appeal, the appellant filed a 
timely notice of disagreement concerning the effective date 
applied to his newly assigned 10 percent disability 
evaluation for his service-connected low back injury.  The RO 
then issued a statement of the case (SOC) in October 1997 
addressing solely this issue.  The appellant did not, 
however, file a timely substantive appeal, and therefore, 
this issue is not within the Board's jurisdiction. See 38 
U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. § 20.200 (2000).

In June 1998, the appellant filed a claim seeking entitlement 
to an increased disability rating, in excess of 10 percent, 
for his service-connected cervical spine disorder.  In August 
1999, the RO issued a rating decision that denied the 
appellant's claim.  Thereafter, the appellant filed a timely 
notice of disagreement regarding this issue, and in July 
2000, the RO issued a statement of the case (SOC) addressing 
the same. The appellant did not, however, file a timely 
substantive appeal regarding this issue, and therefore, the 
issue is not within the Board's jurisdiction. See 38 U.S.C.A. 
§ 7105(a) (West 1991); 38 C.F.R. § 20.200 (2000).


REMAND

A.  Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

B. Need for Additional Records 

The Board notes that the RO's Supplemental Statement of the 
Case, dated in April 2000, discussed the appellant's 
Vocational and Rehabilitation records.  Unfortunately, the 
appellant's Chapter 31 vocational rehabilitation folder was 
not included with the claims folder sent for the Board's 
review and consideration.  VA's duty to assist is heightened 
when records are in the control of a government agency. 
Gobber v. Derwinski, 2 Vet. App. 470 (1992).  Accordingly, 
the RO should attempt to obtain these records and associate 
them with the appellant's claims file for Appellate review.  
The Board also notes that based upon the passage of time 
during the course of this appeal, the RO should attempt to 
obtain updated medical and employment information from the 
veteran as outlined below.

Accordingly, this case is REMANDED for the following:

1.  The RO should request that the 
appellant provide the names, addresses 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him during the pendency 
of this appeal for his service-connected 
disabilities, including his cervical 
spine and low back disorders.  The Board 
is particularly interested in any 
additional treatment records which may be 
available from R. Swihart, M.D. or the VA 
medical center at San Juan, Puerto Rico.  
After obtaining any necessary 
authorizations, the RO should attempt to 
obtain copies of those treatment records 
identified by the appellant which have 
not been previously secured.

2. The RO should conduct a search for the 
appellant's Chapter 31 vocational 
rehabilitation folder and associate it, 
if located, within the appellant's claims 
file.  If, after conducting a search, the 
RO is unable to obtain the appellant's 
vocational rehabilitation (Chapter 31) 
folder, the RO should clearly document 
this in the claims folder so that it is 
clear to the Board that the search has 
been conducted and that it was 
unsuccessful.

3.  The RO is instructed to send the 
appellant a VA Form 21-8940, Veteran's 
Application for Increased Compensation 
Based Upon Unemployability for 
completion.  The Board is aware that the 
appellant submitted such form in March 
1997; however, the Board finds that 
updated information regarding his 
education and employment status should be 
obtained.  The appellant is instructed to 
complete the VA Form 21-8940, sign it, 
date it, and return it to the RO for 
adjudication.

4.  The appellant should be afforded a VA 
social and industrial survey to assess 
the appellant's employment history and 
day-to-day functioning.  A written copy 
of the report should be inserted into the 
claims folder.

5. After the above development has been 
completed, the RO should conduct any 
additional development, including 
examinations and/or information requests, 
it feels is necessary or desirable to 
proper evaluate the appellant's claims.  

6.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

6.  The RO should then readjudicate the 
appellant's claim for an increased 
disability rating, in excess of 10 
percent, for his service-connected low 
back injury, characterized as an anterior 
wedging of L1 vertebra.  Thereafter, the 
RO should readjudicate the issue of 
entitlement to a total disability 
evaluation based on individual 
unemployability due to service-connected 
disabilities.

If the benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





